Felton, Chief Judge.
Where the State Board of Workmen’s Compensation on a petition for review of a deputy director’s award considers the question of a change in condition of the employee it is not confined to a consideration of the injuries expressly stated in the approved agreement between the employer and employee. The principal purpose of such an agreement is to show a compensable injury and the amount of compensation agreed upon. The agreement in this case showed injury to an arm and a leg. The full board was authorized to find from the evidence, as it did, that, while there had been some improvement in the condition of the hand and leg, these injuries, suffered at the same time as a back injury, combined to result in total disability, despite the fact that the back injury was not mentioned in the approved agreement, and to find against the employer on the issue of change in condition. Automatic Sprinkler Corp. v. Rucker, 87 Ga. App. 375 (73 SE2d 609); General Motors Corp. v. Bowman, 107 Ga. App. 335 (1) (130 SE2d 163); Turner v. Travelers Ins. Co., 114 Ga. App. 729 (4) (152 SE2d 783).
The order of the board setting aside the deputy director’s award was surplusage since the petition for review results in a de novo hearing by the board and its findings are treated as de novo findings on review.
The court did not err in affirming the award of the board on the question of a change in condition. '

Judgment affirmed.


Hall and Eberhardt, JJ., concur.

Argued November 7, 1967
Decided November 28, 1967.
Quillian & Quillian, Alfred A. Quillian, for appellants.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Ralph H. Hicks, for appellee.